PD-1544-15
                                      PD-1544-15                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
November 25, 2015                                                                Transmitted 11/25/2015 11:09:01 AM
                                                                                   Accepted 11/25/2015 11:28:18 AM
                                                                                                     ABEL ACOSTA
                            IN THE COURT OF CRIMINAL APPEALS
                                                                                                             CLERK

                                   FOR THE STATE OF TEXAS


    JOE EDWARD LARUE                             *
         Appellant                               *
                                                 *
    vs.                                          *        No. PD
                                                 *        COA No. 09-14-00441-CR
    THE STATE OF TEXAS,                          *
         Appellee                                *

                           MOTION FOR EXTENSION OF TIME TO
                       FILE PETITION FOR DISCRETIONARY REVIEW

    TO THE HONORABLE COURT OF APPEALS:

           COMES NOW, the Appellant, by and through her undersigned Attorney of

    Record, and respectfully moves the Court to extend the time for filing a petition for

    discretionary review in this cause, and in support therefore would show the Court as

    follows:

                                                     I.

           Joe LaRue was convicted in this court of capital murder, and sentenced to life in the

    Texas Department of Criminal Justice in April 2005. Following such conviction defendant

    pursued a direct appeal which was denied, as well as an application for writ of habeas corpus

    which was also denied. Defendant then filed a Motion for DNA testing pursuant to the provisions

    of Chapter 64 of the Texas Code of Criminal Procedure, which was denied. Appellant appealed

    his conviction to the Court of Appeals for the Ninth Judicial District. That court affirmed

    the trial court decision in an opinion delivered on October 28, 2015.
                                            II.

         Appellant’s petition for discretionary review is currently due on November 28,

2015

                                                  V.

         Appellant hereby requests an extension of time to file his Petition for Discretionary

Review until January 29, 2016, and as reasons therefore would show this cause as

follows:

         Counsel does not have sufficient to time to properly prepare a petition for

discretionary review by the current due date, and for that reason seeks additional time to

do so. Counsel would show that he has had several matters to deal with in the last thirty

days. As a result, counsel has not had sufficient time to devote to the petition in this

case..

         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

honorable court to extend the time for filing Appellant's Petition for Discretionary Review

in this cause to January 29, 2015.

                                                       Respectfully submitted,


                                                           /s/ Walter M. Reaves, Jr.
                                                       Walter M. Reaves, Jr.
                                                       100 N. 6 th Street, Suite 802
                                                       Waco, Texas 76701
                                                       (254) 296-0020
                                                       FAX (877) 726-4411
                                                       TBA#16644200
                                                       walterreaves@att.net
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was delivered to

District Attorney for Jefferson County, on November 25, 2014.




                                                       /s/ Walter M. Reaves, Jr.
                                                    Walter M. Reaves, Jr.